Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN103975035B (MAEDA ET AL. ) to Maeda et al. in view of CN102898606 (LI ET AL.) to Li.

Re claims 1, The primary reference, Maeda et al. meets all limitations of claim 1 with the exception of the damping factor. See Abstract, page 4, and effect of invention heading. This reference is silent to the damping factor as it does not teach the multifunctional hindered phenol in the adhesive polyurethane layer (not required until claim 2). 
However, Maeda et al. does disclose using a chain extender that is a hindered phenol as a component to actually make the polyurethane adhesive. LI ET AL. discloses using the hindered phenol in making the polyurethane of MAEDA ET AL.  to produce an adhesive polyurethane layer with damping factor greater than 0.3.  See Abstract. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one having ordinary skill in the art to have modified the polyurethane of MAEDA ET AL.  by using the hindered phenol to make the polyurethane adhesive with the claimed damping factor as to have selected 0.4 to 0.06 from the overlapping portion of the greater than 0.3 range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.  
This combination meets claim 1.
Re claim 5, MAEDA ET AL.  also meets claim 5, see the ratios of polyester polyol/diisocyanate in Table 2 of the MAEDA ET AL.  reference). These ratios would overlap the ratios in claim 5 of 6/1 (84.7/14.3) to 9/1 (90.9/10.1). See page 5-6 also.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Re claim 6, There is no disclosure in Masato et al.  of the thickness of the adhesive polyurethane layer. However, it would have been obvious to one of ordinary skill in the art to use adhesive layer with thickness, including that presently claimed, in order to produce adhesive layer with effective adhesiveness.  


Claims 2-4 and 7-14 are rejected under 35 U.S.C. 103 as obvious over  CN103975035B (MAEDA ET AL. ) in view of CN102898606 (LI ET AL.) further in view of US 2014/0127504 (Sasaki et al.) as evidenced by http://www.mohe021.com/uploads/soft/180202/1-1P2021H008.pdf.

The combined rejection is relied upon above for all that it teaches (re claim 7).
Re claims 2 and 7, Regarding claim 2 to the amount of phenol relative to polyurethane, the Sasaki  reference does disclose the amount of hindered phenol.  Sasaki et al. disclose that the amount of deterioration-preventing agent or hindered phenol is present in an amount of 0.01 to 20 wt.% based on the amount of polyol (0049); however, there is no disclosure of the amount of hindered phenol based on the amount of polyurethane. Sasaki et al. disclose the hindered phenol provides an adhesive excellent in adhesive-residue preventing property (paragraph 0049).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to use hindered phenol in an amount, including in that presently claimed, in order to produce an adhesive in Masato et al. with desired adhesive-residue preventing property, further being obvious to be apprised of the workable range, to reasonably expect all values within the range would work, and to choose any value within the range including that claimed.
Re claims 3-4 and 7-9, the combination doesn’t teach a multifunctional hindered phenol.   Sasaki et al. discloses a polyurethane adhesive (0027) comprising a deterioration-preventing agent that is a hindered phenol such as Irganox 1010 (0048, 0089-0089) which as evidenced by http://www.mohe021.com/uploads/soft/180202/1-1P2021H008.pdf is pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate) which is a tetrafunctional hindered phenol (and meets the specific one in claims 3-4 and 7-9). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to use the specific tetrafunctional hindered phenol, such as that presently claimed as the combination already uses a hindered phenol polyurethane adhesive.
Re claim 10, see similar rationale applied to claim 5 above.
Re claim 11, Maeda et al. discloses the Tg on page 5 (see especially last paragraph).  
Re claim 12, Maeda et al. discloses the molecular weight on page 6 (see especially first paragraph).
Re claim 13, Maeda et al. discloses the isocyantes on page 7, (see especially last paragraph).
Re claim 14, see similar rationale applied to claim 1 above. 

Claims 1-14 are rejected under 35 U.S.C. 103 as obvious over  CN103975035B (MAEDA ET AL. ) in view of CN102898606 (LI ET AL.) further in view of US 2014/0127504 (Sasaki et al.) as evidenced by http://www.mohe021.com/uploads/soft/180202/1-1P2021H008.pdf, and  US 9346986 (Kim et al.).

The combination is relied upon above for all that it teaches.
Further re claims 1 and 14, Kim discloses an adhesive with urethane groups that has a tan delta or damping factor of 0.2 to 1 with motivation of providing an adhesive with excellent reliability (col.3, lines 3-15).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to use an adhesive with the claimed damping factor for Kim disclosed it has excellent reliability.  
Alternatively, the damping factor is inherent given that Masato et al. in view of Sasaki et al. disclose adhesive polyurethane layer as claimed.

RESPONSE TO ARGUMENTS
Applicant's arguments filed 06-13-22 have been fully considered but they are not persuasive.  
Appellant argues what is not taught (i.e. predetermined amounts and use as adhesive); however, doesn’t appear to consider what is taught by the applied prior art. 
Applicant argues that Li does not disclose any adhesion property and applications of the polyurethane damping material and points to the instant specification Paragraph [0031] to point out that the damping factor is in the range between 0.45 and 0.6 for adhesive properties. Applicant therefore concludes that because Li doesn't explicitly teach the use of the polyurethane as an adhesive with the required damping factor, even while acknowledging that Li does disclose the factor greater than 0.3, that it cannot be the exact range of 0.45 - 0.6.   Appellant argues by pointing to mostly the secondary reference and alleges no express reason to select a ratio that is within the recited range of 0.5-0.6. The Examiner finds this argument to be unpersuasive. 
First, the rejection is not solely over secondary reference Li. This is an obviousness rejection not inherency.  Li does teach 0.3 lies within 0.45-0.6 and therefore overlaps the claimed range.  Overlapping ranges is a prima facie case of obviousness.   See MPEP 2144.05.  Tertiary reference Saski was used to teach the functionality of the polyurethane as adhesive.  See again the abstract teaching the urethane-based pressure-sensitive adhesive is a urethane-based pressure-sensitive adhesive including a polyurethane-based resin. Saski teaches in [0016] a content of the deterioration-preventing agent with respect to the polyol (A) is 0.01 wt % to 20 wt %.   
 In combination one would envision applicant's article. As set forth prior, the amount of phenol relative to polyurethane, the Sasaki reference does disclose the amount of hindered phenol.  Sasaki et al. disclose that the amount of deterioration-preventing agent or hindered phenol is present in an amount of 0.01 to 20 wt.% based on the amount of polyol (0049); however, there is no disclosure of the amount of hindered phenol based on the amount of polyurethane. Sasaki et al. disclose the hindered phenol provides an adhesive excellent in adhesive-residue preventing property (paragraph 0049).   It would have been obvious to use the hindered phenol in an amount in order to produce an adhesive in Masato et al. with desired adhesive-residue preventing property.  Altering amounts is a result effective variable and optimizable to effect the degree of adhesiveness property.   Where the ratios are optimizable, it would have been within the skill level of one of ordinary skill in the art to be apprised of the workable range, to reasonably expect all values within the range would work, and to choose any value within the range including that claimed. 
 Second, Applicant has not submitted any evidence to show that the combination would not function as claimed.  The burden falls upon Applicant to prove this in a declaration.  There is nothing on record that any portion of the claimed range would act different from other portions given that the data is not persuasive for the reasons set forth above.
  The amount of phenol relative to polyurethane, the Sasaki reference does disclose the amount of hindered phenol.  Sasaki et al. disclose that the amount of deterioration-preventing agent or hindered phenol is present in an amount of 0.01 to 20 wt.% based on the amount of polyol (0049); however, there is no disclosure of the amount of hindered phenol based on the amount of polyurethane. Sasaki et al. disclose the hindered phenol provides an adhesive excellent in adhesive-residue preventing property (paragraph 0049).  Therefore, it would have been obvious to use hindered phenol in an amount, including in that presently claimed, in order to produce an adhesive in Masato et al. with desired adhesive-residue preventing property.
Thus, because there is no new art that has been presented, and the basic thrust of the rejection remains the same, it is therefore not considered a new ground of rejection.  See MPEP 1207.03: There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. At 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103 does not constitute a new ground of rejection).

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787